Citation Nr: 1038916	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO. 02-05 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder.

2. Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension.

3. Entitlement to service connection for gouty arthritis.

4. Entitlement to service connection for C5-C6 herniated disc 
with minimal degenerative joint disease, right C8-T1 
radiculopathy, including as secondary to service-connected left 
foot plantar callosity disability.

5. Entitlement to service connection for a herniated disc, L3-L4, 
degenerative disc disease L3-L4, L5-S1, and bulging disc with 
mild degenerative joint disease, including as secondary to 
service-connected left for plantar callosity disability.

6. Entitlement to service connection for a bilateral disorder of 
the legs, including as secondary to service- connected left foot 
plantar callosity disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to February 1980, 
with several unverified periods of reserve component service 
thereafter.

This appeal initially came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico. By a decision issued in 
October 2003, the Board determined that the Veteran had submitted 
timely substantive appeals regarding requests to reopen claims of 
entitlement to service connection for a psychiatric disorder and 
for hypertension and had timely appealed a claim of entitlement 
to service connection for gouty arthritis, and remanded the 
claims for further development.

By a rating decision issued in August 2005, the RO denied service 
connection for disorders of the neck, back and legs, which were 
claimed as secondary to the Veteran's service-connected plantar 
callosity. The Veteran's timely substantive appeals of those 
denials now bring those claims before the Board.

Each of these claims was remanded by the Board in August 2008, 
and is again before the Board for final adjudication. 
Unfortunately, for the reasons described below, the August 2008 
remand directives were not fully complied with. While the Board 
sincerely regrets the delay, the appeal is again REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC. VA 
will notify the Veteran if further action is required.


REMAND

The Veteran is seeking to reopen two previously denied claims, 
entitlement to service connection for a psychiatric disorder, and 
entitlement to service connection for hypertension. He is also 
seeking to establish service connection for gouty arthritis, on a 
direct basis, and for neck, back, and leg disorders, claimed as 
secondary to the service-connected foot disorder. Additional 
development was ordered in the Board's remand of August 2008, but 
is not complete; unfortunately, another remand is required.  

New and Material Evidence Claims

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006). In particular, under Kent, VA must notify the 
Veteran of the elements of his claim and of the definition of 
"new and material evidence." Kent also requires that VA give the 
Veteran notice of precisely what evidence is necessary to reopen 
the claim, depending upon the basis of the previous denial. 

In this case, the RO issued a 1998 denial of the Veteran's 
requests to reopen claims for service connection for hypertension 
and for a psychiatric disorder, which was prior to the 2001 
enactment of the Veterans Claims Assistance Act (VCAA). In 
October 2003, the Board determined that the Veteran's appeal of 
the denials of reopening were timely, and directed the RO to 
provide appropriate notice and then adjudicate the 1998 requests 
to reopen the claims. The RO, by way of the SSOC issued in July 
2007, attempted to provide the Veteran with appropriate notice 
complying with the decision in Kent. As was noted in the August 
2008 Board remand, the notice provided by the RO advised the 
Veteran of the provisions of 
38 C.F.R. § 3.156 as amended, effective in August 2001. Since the 
requests to reopen that are before the Board in this appeal were 
filed by the Veteran in 1998, the amended provision is not 
applicable. The Veteran must be advised of the version of the 
regulation applicable to his claim, the version applicable to 
claims filed prior to August 29, 2001. The Board remanded the 
issues for such notice.

In October 2008, the RO sent the Veteran a letter that did define 
new and material evidence, as is applicable under the old 
regulation. The letter went on to define new and material as it 
is defined in the new regulation. The letter did not distinguish 
between the two standards and is confusing. Also, the letter is 
not compliant with Kent, in that it neither notifies the Veteran 
of the elements of his claims, nor gives the Veteran notice of 
precisely what evidence is necessary to reopen the claim.  

The RO clearly failed to comply with the Board's August 2008 
remand directive, as they relate to proper notice with regard to 
the claims to reopen service connection for a psychiatric 
disorder and hypertension. If any action required by a remand is 
not undertaken, or is taken in a deficient manner, appropriate 
corrective action should be undertaken. While the Board regrets 
the delay, another remand is required. See Stegall v. West, 11 
Vet. App. 268 (1998). Further attempts to provide adequate 
notice, including notice in compliance with the standards set 
forth in Kent is required.

Service Connection Claims

The Veteran is seeking to establish service connection for gouty 
arthritis, and for neck, back and leg conditions, which he claims 
are secondary to his service-connected foot disabilities.



Reserve Records:

In August 2008, the Board directed the RO or Appeals Management 
Center to ask the Veteran to provide any additional evidence he 
has to identify the reserve components in which he served. At 
that time, the Board noted a prior identification as "C Co., 
Medication, 1st Brigade-192nd Battalion." After receiving a 
response, VA was to request the Veteran's records from the 
appropriate official or agency. 

A review of the records following the remand show that the 
Veteran has repeatedly reminded VA that he already provided this 
information. Also, following the August 2008 remand, the Board 
had several documents translated from Spanish to English. By way 
of these translations, the Board sees that the Veteran did 
provide this information to VA several years ago. In a May 2002 
statement, the Veteran reported that from April 1980 to December 
1984, he was with the Army Reserve in the "941st QM Co. Ft. 
Allen, PR," and that between June 1991 and October 1992, he was 
in the Puerto Rico National Guard in "HHD 125th MP BN, San Juan, 
PR, ARNG." He also reported that between March 1994 and May 
1997, he was in the "C Co. Med. 1st BDE 192 Bn, Arroyo, PR."

Also, in a statement dated March 24 of an unknown year, the 
Veteran reported that he was with the "HHC 5th Inf. Div (M) Ft. 
Polk LA July 1977 - Feb 1978" and with the "C Co. 4th Bn 1st 
BDE" in Fort Jackson, South Carolina, from March 1977 to June 
1980.

There is no evidence throughout the course of this appeal that VA 
has sought to obtain all relevant treatment records from the 
Veteran's reserve components, or to obtain a confirmation of all 
dates of relevant duty, including ACDUTRA and INACDUTRA dates. 
The only communication in this regard after the August 2008 
remand is the August 2009 letter to the Puerto Rico Adjutant 
General, which yielded only a confirmation of active duty dates 
between 1977 and 1980, and a copy of the Veteran's DD Form 214.

In other words, the August 2008 remand directives related to 
developing relevant information and evidence as to the Veteran's 
reserve service were not completed. Again, if any action required 
by a remand is not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken. While the 
Board regrets the delay, another remand is required. See Stegall 
v. West, 
11 Vet. App. 268 (1998).

VA Examinations:

The Veteran contends that he has gouty arthritis that is causally 
connected to his active service, as well as neck, back and leg 
disorders that are either causally connected to his active 
service, or due to his already service-connected bilateral 
epidermophytosis, tinea pedis, and his left foot plantar 
callosity. A review of the record reveals that there has been no 
medical opinion obtained with regard any of these issues. 

As noted above, there are many records from the Veteran's periods 
of service that are missing from the claims folder. However, 
those presently available for the Board's review do show reports 
of leg and back pain, as well as a description by the Veteran in 
August 1982 of swollen and painful joints. See service treatment 
records dated in April 1972, April 1977, July 1978, and August 
1982.

The actual nature of the claimed disabilities has not yet been 
characterized and there is no opinion of record addressing 
whether any of the Veteran's current problems are associated with 
diagnosable disabilities that are at least as likely as not 
related with either active service or with the service- connected 
foot disabilities. Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim. A remand is required in this case so that VA can determine 
the nature and etiology of the Veteran's gouty arthritis, and 
neck, back, and leg disorders.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to notify 
the Veteran under 38 C.F.R. § 3.159(b) 
(2009), including issuing corrective notice 
that is compliant with Kent v. Nicholson, 20 
Vet. App. 1 (2006), as to the claims to 
reopen entitlement to service connection for 
a psychiatric disorder and hypertension.  The 
Veteran must be advised of the version of the 
regulation applicable to his claim, the 
version applicable to claims filed prior to 
August 29, 2001

2. Ensure that VA has met its duty to assist 
the Veteran under 38 C.F.R. § 3.159(c)(2) 
(2009), by obtaining all service treatment 
records, service personnel records, and a 
confirmation of all period of service, 
clearly noting which periods are active duty, 
which periods are active duty for training 
(ACDUTRA), and which periods are inactive 
duty for training (INACDUTRA) for all of the 
Veteran's periods of reserve or national 
guard service, including but not limited to 
those identified by the Veteran throughout 
the course of this appeal and discussed in 
the remand narrative, above.

3. Once the above development is complete and 
the records obtained are associated with the 
claims folder, including a clear indication 
as to all of the Veteran's periods of active 
duty, ACDUTRA, and INACDUTRA, afford the 
Veteran a VA orthopedic examination to 
determine the nature and etiology of the 
Veteran's claimed gouty arthritis. The 
Veteran should be examined and all relevant 
testing completed and any current diagnosis 
should be reported. If a disability is 
diagnosed, the examiner should opine as to 
whether the current disability is causally 
connected with any period of active service, 
ACDUTRA, and/or INACDUTRA. The examiner 
should provide the opinion regarding the 
etiology of the Veteran's disability by 
addressing the following question: is it more 
likely than not (i.e., probability greater 
than 50 percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent) that the Veteran's disability was 
caused by disease or injury during service?  
The opinion should also address whether it is 
as likely as not that any service-connected 
disability has caused or aggravated the 
diagnosed gouty arthritis.  

4. Once remand directives 1 and 2 are 
complete and the records obtained are 
associated with the claims folder, including 
a clear indication as to all of the Veteran's 
periods of active duty, ACDUTRA, and 
INACDUTRA, afford the Veteran a VA 
examination to determine the nature and 
etiology of any neck, back, and leg 
disability. The Veteran should be examined 
and all relevant testing completed and all 
current diagnoses should be reported. If a 
disability is diagnosed, the examiner should 
opine as to whether each current disability 
is, as likely as not, causally connected with 
the service-connected bilateral 
epidermophytosis, tinea pedis, and/or the 
left foot plantar callosity, including due to 
any altered gait resulting from the already 
service-connected disabilities. The opinion 
should include whether the current 
disabilities are proximately due the service-
connected disabilities, or have increased in 
severity due to the service-connected 
disabilities.

If the answer to these questions is in the 
negative as to any or all of the claimed 
disorders, the examiner should then provide 
an opinion regarding the etiology of the 
Veteran's disability by addressing the 
following question: is it more likely than 
not (i.e., probability greater than 50 
percent)), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the disability was caused by 
disease or injury during active service, 
ACDUTRA, and/or INACDUTRA?

5. Readjudicate the Veteran's claims. If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).



